
	

114 HR 2548 IH: Pediatric Research Improvement Act of 2015
U.S. House of Representatives
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2548
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2015
			Mrs. McMorris Rodgers introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act with respect to a national pediatric research network.
	
	
 1.Short titleThis Act may be cited as the Pediatric Research Improvement Act of 2015.2.National Pediatric Research NetworkSection 409D(d) of the Public Health Service Act (42 U.S.C. 284h(d)) is amended— (1)in paragraph (1)—
 (A)by striking in consultation with the Director of the Eunice Kennedy Shriver National Institute of Child Health and Human Development and in collaboration with other appropriate national research institutes and national centers that carry out activities involving pediatric research and inserting in collaboration with the national research institutes and national centers that carry out activities involving pediatric research;
 (B)by striking subparagraph (B); (C)by striking may be comprised of, as appropriate and all that follows through the pediatric research consortia and inserting may be comprised of, as appropriate, the pediatric research consortia; and
 (D)by striking ; or at the end and inserting a period; and (2)in paragraph (1), paragraph (2)(A), the first sentence of paragraph (2)(E), and paragraph (4), by striking may each place it appears and inserting shall.
			
